Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated June 08, 2021. The following action is taken:EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claim –9--.
Authorization for this examiner’s amendment was given in an interview with Donghua Deng on 2/24/2022.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art in fig 6 discloses a lapping process for a magnetic head comprising: a first lapping process on a first rate, and a second lapping process at a second rate while detecting the magnetization strength. However the cited prior art does not show or teach lapping method of a microwave assisted magnetic recording (MAMR) head slider, adapted for polishing a predetermined surface of the MAMR head slider by a lapping plate with a lapping surface to form a MAMR head having a spin torque oscillator (STO) on the predetermined surface, and the first lapping process: controlling the lapping plate to spin at a first speed, and controlling the MAMR head slider to move at a first moving speed, and applying a first force to the MAMR head slider so as to polish the predetermined surface; and a second lapping process: controlling the lapping plate to spin at a second speed that is lower than the first speed, and controlling the MAMR head slider to move at a second moving speed that is lower than the first moving speed, and applying a second force that is lower than the first force to the MAMR head slider so as to polish the predetermined surface; and the second lapping process comprising a final lapping process section, and the second force in the final lapping process being zero
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8070554.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688